ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_12_FR.txt.                                                                                 770




        OPINION DISSIDENTE DE M. LE JUGE ROBINSON

[Traduction]

   Désaccord avec la conclusion de la majorité selon laquelle il n’existe pas de
différend entre les Parties — Rôle assigné à la Cour par la Charte des
Nations Unies — Développement linéaire de la jurisprudence de la Cour quant à
l’existence d’un différend privilégiant l’objectivité, la souplesse et la prise en
considération du fond plutôt que du respect des formes — Détermination par la
Cour de l’existence d’un différend devant procéder d’une démarche empirique et
pragmatique dont le but est simplement d’établir si les éléments de preuve révèlent
ou non chez les parties des points de vue nettement opposés — Jurisprudence de la
Cour ne cautionnant pas le critère retenu par la majorité selon lequel il ne peut
exister un différend que si le défendeur avait connaissance, ou ne pouvait pas ne
pas avoir connaissance, de ce que ses vues se heurtaient à l’« opposition manifeste »
du demandeur — Connaissance préalable de l’opposition des points de vue pouvant
confirmer, mais non déterminer, l’existence d’un différend — Précédents où la
Cour s’est fondée sur des éléments de preuve avancés après le dépôt de la requête
pour établir l’existence d’un différend — Application aux faits de l’espèce du
critère retenu par la majorité n’excluant pas l’existence d’un différend entre les
Parties.

  1. J’explique dans le présent exposé de mon opinion pourquoi je n’ai
pas suivi la majorité lorsqu’elle a décidé qu’il n’existait pas de diﬀérend
entre les Iles Marshall et le Pakistan.


                                I. Introduction

   2. Au cours des vingt mois qui se sont écoulés depuis que j’ai pris mes
fonctions de juge, j’ai eu le privilège de pouvoir réﬂéchir aux conséquences
qu’emportent nombre d’obligations de droit international invoquées dans
les aﬀaires portées devant la Cour. Or, j’ose aﬃrmer que s’il m’est donné,
d’ici la ﬁn de mon mandat, de considérer mille autres obligations, il ne
s’en trouvera pas une seule, parmi elles, dont l’importance, du point de
vue aussi bien de l’œuvre de la Cour que de l’intérêt de la communauté
internationale, puisse se comparer à celle, cruciale, de l’obligation de
poursuivre de bonne foi et de mener à terme des négociations conduisant
au désarmement nucléaire dans tous ses aspects, eﬀectué sous un contrôle
international strict et eﬃcace, car du respect de cette obligation dépend la
survie même de l’humanité, mise en péril par la possession d’armes
nucléaires.
   3. La Charte des Nations Unies a assigné à la Cour un rôle spécial, qui
lui permet d’apporter une contribution particulièrement importante au
maintien de la paix et de la sécurité internationales en exerçant sa fonc-
tion judiciaire. Il est regrettable que la majorité n’ait pas saisi l’occasion

                                                                                222

           armes nucléaires et désarmement (op. diss. robinson)                            771

que cette aﬀaire oﬀrait à la Cour de montrer combien cette contribution
lui tient à cœur, d’autant plus regrettable que, pour saisir cette occasion,
il aurait suﬃ à la Cour de suivre tout simplement sa propre jurisprudence.
Celle-ci est constante quant à la démarche que la Cour a adoptée pour
déterminer l’existence d’un diﬀérend ; or, cette démarche n’est pas celle
dont procède l’arrêt.
   4. Il ressort de la jurisprudence que, pour établir l’existence d’un diﬀé-
rend, la Cour doit suivre une méthode objective, souple et pragmatique. Et
cette jurisprudence établit fermement qu’il existe un diﬀérend lorsqu’une
appréciation objective montre que « les points de vue des … parties, quant
à l’exécution ou à la non-exécution de certaines obligations » de l’Etat, sont
« nettement opposés » 1. Il ne se trouve pas, dans la jurisprudence, une seule
aﬀaire dont la majorité ait pu s’autoriser pour conclure que l’existence d’un
diﬀérend ne peut être établie que si le défendeur avait connaissance avant le
dépôt de la requête de l’opposition manifeste du demandeur à ses vues ;
cette conclusion signiﬁe que la Cour ne peut pas établir l’existence d’un
diﬀérend si elle n’a pas la preuve de cette connaissance préalable.
   5. L’obligation d’établir qu’il existe un « diﬀérend » a pour objet de
faire en sorte que ce sur quoi la Cour est invitée à se prononcer se prête à
l’exercice de son autorité et de sa compétence ou, pour reprendre ce qu’a
dit le juge Fitzmaurice dans l’opinion individuelle jointe à l’arrêt en l’af-
faire du Cameroun septentrional, que le diﬀérend « implique la fonction
normale de l’institution judiciaire qu’est un tribunal » 2. Il s’agit pour la
Cour d’apprécier objectivement la nature et le caractère de la demande
qui lui est présentée. Il ne s’agit pas, en suivant une démarche empreinte
de formalisme, d’imposer à l’Etat demandeur de franchir divers obstacles
avant de pouvoir se présenter dans la grande salle de justice.
   6. La Cour et, avant elle, la Cour permanente de Justice internationale
(CPJI) ont constitué un important corpus de jurisprudence sur l’interpré-
tation de l’obligation faite à la Cour de ne trancher que des « diﬀérends »
ou des « diﬀérends d’ordre juridique », obligation dont je traiterai dans la
section suivante de l’exposé de mon opinion. Il importe cependant de
noter d’emblée que si, dans de nombreuses aﬀaires, les Etats défendeurs
ont soulevé une exception d’incompétence en invoquant l’absence de dif-
férend, la Cour a le plus souvent rejeté cette exception 3. Cette pratique
   1 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.
   2 Opinion individuelle du juge Fitzmaurice en l’aﬀaire du Cameroun septentrional

(Cameroun c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 99.
   3 Voir, par exemple, les aﬀaires que je cite plus loin. En l’aﬀaire des Violations alléguées,

la Cour a constaté que « le Nicaragua formul[ait] deux demandes distinctes, faisant grief
à la Colombie, d’une part, d’avoir violé ses droits souverains et ses espaces maritimes et,
d’autre part, d’avoir manqué à l’obligation lui incombant de s’abstenir de recourir à la
menace ou à l’emploi de la force ». La Cour a établi l’existence d’un diﬀérend au sujet de
la première demande, mais non de la seconde (Violations alléguées de droits souverains et
d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions préli-
minaires, arrêt, C.I.J. Recueil 2016 (I), p. 31, 33, par. 67, 74, 78). Voir également Chris-
tian Tomuschat, Commentary to Article 36, Andreas Zimmermann et al. (dir. publ.), The

                                                                                           223

          armes nucléaires et désarmement (op. diss. robinson)                           772

procède d’une démarche souple dans la détermination de l’existence d’un
diﬀérend — les critères de l’existence d’un diﬀérend ne sont pas censés
élever un obstacle bien haut.
   Avant d’examiner la jurisprudence, je vais traiter brièvement du rôle
que la Charte des Nations Unies assigne à la Cour.


                   II. Le rôle de la Cour selon la Charte
                              des Nations Unies

  7. Tel qu’il est envisagé dans la Charte des Nations Unies, le rôle de la
Cour implique qu’elle suive une démarche objective, souple et pragmatique
pour déterminer s’il existe un diﬀérend. Comme je l’ai expliqué dans l’opi-
nion individuelle dont j’ai joint l’exposé à l’arrêt rendu en décembre 2015
en l’aﬀaire relative à Certaines activités/Construction d’une route,
     « [l]a Charte des Nations Unies souligne en outre le rôle essentiel
     dévolu à la Cour dans le règlement paciﬁque des diﬀérends, des dif-
     férends « dont la prolongation est susceptible de menacer le maintien
     de la paix et de la sécurité internationales » et d’aller ainsi à l’en-
     contre des buts qu’elle énonce 4. Son article 92 désigne la Cour
     comme l’organe judiciaire principal de l’Organisation et précise que
     le Statut de celle-ci, qui y est annexé, en fait partie intégrante. L’ar-
     ticle 36 indique en son paragraphe 3 que le Conseil de sécurité « doit
     aussi tenir compte du fait que, d’une manière générale, les diﬀérends
     d’ordre juridique devraient être soumis par les parties à la Cour
     internationale de Justice ». Il est donc clair que, en exerçant sa fonc-
     tion judiciaire, la Cour a vocation à contribuer au maintien de
     la paix et de la sécurité internationales. Cet exercice ne revêt dès lors
     pas un caractère secondaire, bien au contraire : il constitue
     un élément essentiel du système établi à l’issue de la seconde
     guerre mondiale en vue du maintien de la paix et de la sécurité
     internationales. » 5
  8. La place faite à la Cour par la Charte des Nations Unies n’est pas la
même que celle que faisait à la CPJI le Pacte de la Société des Nations. Le
Pacte prévoyait certes la création de la CPJI, mais n’accordait pas pré-
éminence à la saisine de celle-ci par rapport aux autres modes de règle-

Statute of the International Court of Justice : A Commentary (2e éd., 2012), p. 642, par. 9 :
« [é]tant donné cette limitation [l’obligation pour le demandeur de formuler une demande
sur une question de droit], la notion de compétence a toujours été interprétée dans un sens
vraiment large. En fait, autant que l’on puisse voir, la Cour ne s’est jamais dessaisie d’une
aﬀaire au motif qu’elle ne portait pas sur un diﬀérend. »
    4 Charte des Nations Unies, art. 33.
    5 Opinion individuelle du juge Robinson jointe à l’arrêt du 16 décembre 2015 en l’af-

faire relative à Certaines activités menées par le Nicaragua dans la région frontalière (Costa
Rica c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San Juan
(Nicaragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 815, par. 30.

                                                                                         224

            armes nucléaires et désarmement (op. diss. robinson)                           773

ment des diﬀérends internationaux 6. La Charte, en revanche, désigne la
Cour comme « l’organe judiciaire principal des Nations Unies » 7. Chaque
Etat partie à la Charte est ipso facto partie au Statut de la CIJ. La dispo-
sition de la Charte à cet eﬀet est dans la logique du paragraphe 3 de son
article 36, qui — bien que les Etats aient la faculté de choisir entre plu-
sieurs méthodes de règlement des diﬀérends — prévoit que, de manière
générale, les diﬀérends d’ordre juridique devraient être soumis à la CIJ ;
elle est également dans la logique du second membre du paragraphe 1 de
l’article premier, qui dispose que l’un des buts des Nations Unies est de
« réaliser, par des moyens paciﬁques, conformément aux principes de la
justice et du droit international, l’ajustement ou le règlement de diﬀérends
ou de situations, de caractère international, susceptibles de mener à une
rupture de la paix » 8. « Le recours à la CIJ, qui a pour fonction de tran-
cher les diﬀérends conformément au droit international …, constitue le
moyen le plus évident d’atteindre ce but. » 9 L’exercice par la Cour de sa
fonction judiciaire ne peut donc pas être dissocié de l’architecture du sys-
tème institué pour éviter que ne se reproduisent les atrocités de la seconde
guerre mondiale. La mission de la Cour est de contribuer au maintien de
la paix et de la sécurité internationales. On voit mal comment la Cour
pourrait continuer de s’acquitter de cette mission si elle en vient à établir
des critères supplémentaires d’existence d’un diﬀérend que ne cautionne
pas sa jurisprudence et qui ajoutent aux diﬃcultés d’accès que doivent
surmonter les Etats qui entendent se prévaloir de sa juridiction.

   6   L’article 14 du Pacte de la Société des Nations se lit comme suit :
          « Le Conseil est chargé de préparer un projet de Cour permanente de Justice inter-
       nationale et de le soumettre aux Membres de la Société. Cette Cour connaîtra de tous
       diﬀérends d’un caractère international que les Parties lui soumettront. Elle donnera
       aussi des avis consultatifs sur tout diﬀérend ou tout point dont la saisira le Conseil
       ou l’Assemblée. »
  L’article 13 du Pacte renferme les dispositions suivantes :
          « Parmi ceux qui sont généralement susceptibles de solution arbitrale, on déclare
       tels les diﬀérends relatifs à l’interprétation d’un Traité, à tout point de droit inter-
       national, à la réalité de tout fait qui, s’il était établi, constituerait la rupture d’un
       engagement international, ou à l’étendue ou à la nature de la réparation due pour
       une telle rupture.
          [L]a cause [sera] soumise [à la Cour permanente de Justice internationale,] [créée
       conformément à l’article 14,] [ou à toute juridiction ou cour] désignée par les Parties
       ou prévue dans leurs conventions antérieures. »

   7Charte des Nations Unies, art. 92.
   8Thomas Giegerich, Commentary to Article 36 (op. cit. supra note 3), p. 154, par. 52.
  9 Ibid. ; voir également Personnel diplomatique et consulaire des Etats-Unis à Téhéran

(Etats-Unis d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980, p. 22, par. 40 :
          « [C]’est à la Cour, organe judiciaire principal des Nations Unies, qu’il appartient
       de résoudre toute question juridique pouvant opposer des parties à un diﬀérend ; et
       la résolution de ces questions juridiques par la Cour peut jouer un rôle important et
       parfois déterminant dans le règlement paciﬁque du diﬀérend. »

                                                                                           225

         armes nucléaires et désarmement (op. diss. robinson)               774

                    III. La jurisprudence de la Cour

  9. Au paragraphe 38 de l’arrêt, la majorité aﬃrme ce qui suit :
        « Les éléments de preuve doivent montrer que les « points de vue
     des … parties [sont] nettement opposés » en ce qui concerne la ques-
     tion portée devant la Cour... Ainsi que cela ressort de décisions anté-
     rieures de la Cour dans lesquelles la question de l’existence d’un
     diﬀérend était à l’examen, un diﬀérend existe lorsqu’il est démontré,
     sur la base des éléments de preuve, que le défendeur avait connais-
     sance, ou ne pouvait pas ne pas avoir connaissance, de ce que ses
     vues se heurtaient à l’« opposition manifeste » du demandeur (Viola-
     tions alléguées de droits souverains et d’espaces maritimes dans la mer
     des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
     C.I.J. Recueil 2016 (I), p. 32, par. 73 ; Application de la convention
     internationale sur l’élimination de toutes les formes de discrimination
     raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
     arrêt, C.I.J. Recueil 2011 (I), p. 99, par. 61, p. 109-110, par. 87,
     p. 117, par. 104). »
C’est en se fondant sur cette constatation que la majorité a retenu
l’exception soulevée par le défendeur en invoquant l’absence de diﬀérend.
Comme le montre l’analyse ci-après de la jurisprudence de la Cour en la
matière, la diﬃculté que soulève cette opinion est qu’elle n’est pas cau-
tionnée par la doctrine et est erronée en droit comme en fait.

         1. L’affaire des Concessions Mavrommatis en Palestine
   10. M. Mavrommatis était un ressortissant grec titulaire de « concessions
pour certains travaux publics à exécuter en Palestine » en application de
contrats et d’accords signés avec l’Empire ottoman. La République hellé-
nique soutenait la prétention de son ressortissant selon laquelle le Gouver-
nement de Palestine ainsi que le Gouvernement de Sa Majesté britannique
(le Gouvernement du Royaume-Uni), en tant que puissance mandataire,
avaient refusé à tort de reconnaître dans toute leur étendue les droits que
M. Mavrommatis tenait de deux groupes de concessions, et demandait à la
CPJI d’ordonner le paiement d’une indemnité en réparation du préjudice
qui en était résulté. L’instance avait été introduite en vertu de l’article 9 du
protocole XII annexé au traité de paix de Lausanne de 1923 et des articles 11
et 26 du mandat pour la Palestine conféré à la Grande-Bretagne en 1922.
   11. Le Gouvernement britannique ayant soulevé une exception d’in-
compétence, la CPJI a recherché si elle avait ou non compétence en vertu
de l’article 26 du mandat. Cet article lui conférait juridiction à l’égard de
tout diﬀérend « qui viendrait à s’élever entre [le mandataire] et un autre
Membre de la Société des Nations, relatif à l’interprétation ou à l’applica-
tion du Mandat » et ne serait pas « susceptible d’être réglé par des
négociations ». Pour déterminer s’il existait un diﬀérend relevant de sa
compétence, la CPJI a suivi un raisonnement qui l’a conduite à énoncer

                                                                            226

            armes nucléaires et désarmement (op. diss. robinson)                         775

son célèbre dictum quant à la déﬁnition d’un diﬀérend : « [un] diﬀérend est
un désaccord sur un point de droit ou de fait, une contradiction, une
opposition de thèses juridiques ou d’intérêts entre deux personnes » 10.
   12. La CPJI a conclu que « tel [était] certainement le caractère du
litige » 11. La République hellénique soutenait que les autorités palesti-
niennes ou britanniques avaient traité l’un de ses ressortissants d’une
manière incompatible avec des obligations de droit international aux-
quelles elles étaient tenues, et demandait une indemnité de ce chef 12.
   13. L’arrêt rendu en cette aﬀaire, largement considéré comme la réfé-
rence première sur laquelle s’appuie la Cour pour examiner les critères de
l’existence d’un diﬀérend, et qui est cité au paragraphe 34 de l’arrêt de ce
jour, n’indique ni expressément ni implicitement que l’état d’esprit du
défendeur doive constituer un critère de l’existence d’un diﬀérend. La CPJI
a concentré son attention sur la simple question de savoir s’il y avait ou
non désaccord ou contradiction entre les parties. Le dictum énoncé en l’af-
faire des Concessions Mavrommatis signiﬁe implicitement que, pour établir
l’existence d’un diﬀérend, la Cour doit procéder à une analyse des faits qui
peut révéler une opposition de thèses juridiques ou d’intérêts entre les par-
ties ; rien, dans le dictum, ne donne à entendre que cette analyse doive en
quoi que ce soit être inﬂuencée par la réponse à la question de savoir si le
défendeur avait ou non connaissance de la position du demandeur.
   14. La Cour actuelle s’en est souvent remise à la déﬁnition que renferme
l’arrêt rendu en l’aﬀaire des Concessions Mavrommatis, comme le montre le
bref rappel de sa jurisprudence auquel je procède plus loin. Bien qu’elle ait
par la suite été développée et consolidée, cette déﬁnition a essentiellement
évolué dans un sens conforme à la position adoptée par la CPJI dans l’af-
faire précitée. Faire de la connaissance préalable de la position du deman-
deur une condition nécessaire de l’existence d’un diﬀérend, en revanche,
revient non pas à s’écarter légèrement de cette position, mais à bouleverser
radicalement l’agencement des conditions dont la Cour exige qu’elles soient
remplies avant qu’elle ne puisse procéder à l’examen au fond d’une
demande 13. Toute tentative de déboulonner la déﬁnition Mavrommatis de
son piédestal ne peut qu’être vouée à l’échec. L’arrêt rendu en l’aﬀaire des
Concessions Mavrommatis continuera de peser de tout son poids dans l’exa-
men de ce qui constitue un « diﬀérend », non seulement parce qu’il est le
premier à avoir énoncé une déﬁnition, mais aussi, et surtout, parce qu’il
précise quels sont les paramètres d’un diﬀérend entre Etats.

   10   Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11.
   11 Ibid., p. 11.
   12 Ibid., p. 12.
   13 Voir, par exemple, l’analyse de la jurisprudence de la Cour jusqu’à [2009] à laquelle a

procédé Robert Kolb, dans laquelle il relève que la déﬁnition ﬁgurant dans l’arrêt relatif aux
Concessions Mavrommatis a été suivie « de manière remarquablement ﬁdèle et constante »,
même si « elle a parfois été retenue moyennant de légères et subtiles modiﬁcations, mais
aussi des ajouts dont le bien-fondé est discutable ». Robert Kolb, The International Court
of Justice (Hart Publishing, 2013), p. 302.

                                                                                         227

          armes nucléaires et désarmement (op. diss. robinson)                          776

          2. L’affaire relative à l’Interprétation des traités de paix
   15. Par une résolution en date du 22 octobre 1949, l’Assemblée géné-
rale des Nations Unies avait demandé à la Cour de rendre un avis consul-
tatif sur deux questions relatives à l’interprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie.
   16. La première question sur laquelle la Cour était invitée à donner son
avis était celle de savoir si la correspondance diplomatique échangée par
la Bulgarie, la Hongrie et la Roumanie et « certaines Puissances alliées et
associées, signataires des traités de paix » au sujet de l’application de cer-
taines dispositions de ceux-ci révélait l’existence d’un « diﬀérend » rele-
vant des clauses desdits traités relatives au règlement des diﬀérends. Ces
échanges se rapportaient notamment à des inquiétudes et des accusations
concernant le respect des droits de l’homme et des libertés fondamentales
par les trois gouvernements. Avant de se prononcer sur cette question, la
Cour a sérié les points à régler et décidé d’examiner en premier lieu si les
échanges de correspondance diplomatique révélaient en eux-mêmes l’exis-
tence de diﬀérends.
   17. La Cour s’est tout d’abord assigné une règle qui a par la suite été
maintes fois réaﬃrmée, à savoir que « [l’]existence d’un diﬀérend interna-
tional demande à être établie objectivement » 14. A mon sens, ce dictum est
l’un des plus importants que la Cour ait énoncé au sujet du choix des
critères de l’existence d’un diﬀérend. La conséquence logique de cette
démarche objective est que « [l]e simple fait que l’existence d’un diﬀérend
est contestée ne prouve pas que ce diﬀérend n’existe pas » 15.
   18. En appliquant cette règle à l’examen des faits, la Cour a constaté
que ﬁguraient dans les échanges de correspondance diplomatique des allé-
gations selon lesquelles les Gouvernements de la Bulgarie, de la Rouma-
nie et de la Hongrie avaient violé diverses dispositions des traités de paix,
violations auxquelles les trois gouvernements étaient invités à remédier.
La Bulgarie, la Roumanie et la Hongrie, pour leur part, rejetaient ces
allégations. Les échanges de correspondance montraient donc qu’« [i]l
s’[était] … produit une situation dans laquelle les points de vue des ...
parties, quant à l’exécution ou à la non-exécution de certaines obliga-
tions découlant des traités » 16, étaient nettement opposés. La Cour en a
conclu que s’étaient eﬀectivement élevés des diﬀérends internationaux 17.
   19. Là encore, comme en l’aﬀaire des Concessions Mavrommatis, la
question de savoir si les Etats mis en cause avaient ou non eu connais-
sance préalable de leur implication dans un diﬀérend n’est pas entrée en
ligne de compte. La Cour ne s’est pas arrêtée à la conscience que la Bul-
garie, la Hongrie et la Roumanie avaient pu avoir ou non d’être chacune
engagée dans un diﬀérend. Le dictum que je viens de citer, qui veut qu’il
   14 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.
   15 Ibid.
   16 Ibid.
   17 Ibid., p. 74-75.



                                                                                        228

          armes nucléaires et désarmement (op. diss. robinson)                          777

existe un diﬀérend lorsque, « quant à l’exécution ou à la non-exécution de
certaines obligations découlant des traités, [les positions des parties] sont
nettement opposé[e]s », est une illustration classique de ce que doit être
une démarche objective. Ce dictum ne demande rien d’autre à la Cour que
d’examiner les positions respectives des parties et de déterminer si elles
montrent que celles-ci ont « manifesté des opinions opposées » 18 ; absolu-
ment rien n’indique que, pour ce faire, la Cour doive se poser une ques-
tion quelconque sur la connaissance que le défendeur peut avoir eue ou
non de la position du demandeur.

                       3. Les affaires du Sud-Ouest africain
   20. Le Libéria et l’Ethiopie ayant chacun introduit une instance contre
l’Afrique du Sud, la Cour avait décidé de joindre les deux aﬀaires par
ordonnance du 20 mai 1961. Les demandeurs alléguaient que l’Afrique du
Sud agissait en violation de diverses dispositions du Pacte de la Société
des Nations et du mandat pour le Sud-Ouest africain, y compris en prati-
quant l’apartheid dans l’administration du territoire. A titre préliminaire,
la Cour a examiné la question de savoir si l’objet des requêtes déposées
par le Libéria et l’Ethiopie était ou non un diﬀérend entre les demandeurs
et l’Afrique du Sud. La Cour a repris la déﬁnition d’un diﬀérend ﬁgurant
dans l’arrêt de la CPJI en l’aﬀaire des Concessions Mavrommatis (que j’ai
citée plus haut) et a noté qu’il ne suﬃsait pas, pour prouver l’existence
d’un diﬀérend, qu’une partie aﬃrme ou nie cette existence, position qui
concordait avec son intention de procéder à une appréciation objective :
       « La simple aﬃrmation ne suﬃt pas pour prouver l’existence d’un
     diﬀérend, tout comme le simple fait que l’existence d’un diﬀérend est
     contestée ne prouve pas que ce diﬀérend n’existe pas. Il n’est pas
     suﬃsant non plus de démontrer que les intérêts des deux parties à
     une telle aﬀaire sont en conﬂit. Il faut démontrer que la réclamation
     de l’une des parties se heurte à l’opposition manifeste de l’autre. » 19
La Cour a constaté que l’application de ce critère aux faits de la cause
dont elle était saisie montrait que l’existence d’un diﬀérend entre les par-
ties ne pouvait pas « faire de doute ». Selon elle, le diﬀérend « résult[ait]
clairement » des attitudes opposées des parties à propos de l’exécution par
l’Afrique du Sud des obligations internationales qui lui incombaient en
tant que mandataire 20.
   21. Dans l’exposé de son opinion dissidente joint à l’arrêt en ces
aﬀaires, le juge Morelli a opéré une distinction entre un diﬀérend et un
désaccord, ainsi qu’entre un diﬀérend et un conﬂit d’intérêts. Il a relevé

   18 Interprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I.

série A no 13, p. 10-11.
   19 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.
   20 Ibid.



                                                                                        229

          armes nucléaires et désarmement (op. diss. robinson)                       778

que les attitudes opposées des parties pouvaient consister en « une mani-
festation de volonté » ou « une conduite, par laquelle la partie, qui adopte
une telle conduite, réalise directement son propre intérêt » par un compor-
tement « contraire » à la prétention de l’autre partie. Toujours selon le
juge Morelli, « c’est le cas aussi où il y a, en premier lieu, une conduite de
l’une des parties réalisant l’intérêt de celle-ci, conduite à laquelle l’autre
partie oppose sa protestation » 21. Aux paragraphes 37 et 52 de l’arrêt, la
Cour reconnaît la valeur probante que peut avoir la conduite d’une partie
lorsqu’il s’agit de déterminer s’il existe un diﬀérend.
   22. Dans l’arrêt qu’elle a rendu dans les aﬀaires du Sud-Ouest africain,
la Cour n’a pas non plus fait explicitement ou implicitement référence à la
connaissance préalable, de la part du défendeur, de la position du deman-
deur en tant que critère de l’existence d’un diﬀérend. Elle a en revanche
insisté sur les « attitudes opposées [des parties] à propos de l’accomplisse-
ment des obligations » 22. Lorsqu’il s’est agi pour elle de déterminer s’il y
avait opposition manifeste, la Cour a réaﬃrmé la validité du critère
qu’elle avait énoncé dans son arrêt sur l’Interprétation des traités de paix,
à savoir qu’il existe un diﬀérend lorsque « les points de vue des deux par-
ties, quant à l’exécution ou à la non-exécution » d’obligations internatio-
nales, sont « nettement opposés ». Elle n’a pas entrepris de déﬁnir un
nouveau critère, ni de poser des conditions supplémentaires ; dire que les
parties doivent avoir des points de vue « nettement opposés » ou que « la
réclamation de l’une des parties [doit] se heurte[r] à l’opposition manifeste
de l’autre » revient essentiellement au même, l’une et l’autre formule ten-
dant à la même appréciation objective, exempte de référence à des fac-
teurs cognitifs tels que le point de savoir si le défendeur avait eu ou non
connaissance de la position du demandeur.


                       IV. Le paragraphe 38 de l’arrêt

  23. La manière dont la Cour a traité la question de l’opposition des
points de vue mérite d’être examinée de près. Le paragraphe 38 de l’arrêt,
que j’ai déjà eu l’occasion de citer, est libellé comme suit :
        « Les éléments de preuve doivent montrer que les « points de vue
     des … parties [sont] nettement opposés » en ce qui concerne la ques-
     tion portée devant la Cour (voir le paragraphe 34 ci-dessus). Ainsi
     que cela ressort de décisions antérieures de la Cour dans lesquelles la
     question de l’existence d’un diﬀérend était à l’examen, un diﬀérend
     existe lorsqu’il est démontré, sur la base des éléments de preuve, que
     le défendeur avait connaissance, ou ne pouvait pas ne pas avoir
     connaissance, de ce que ses vues se heurtaient à l’« opposition mani-

   21 Opinion dissidente du juge Morelli, Sud-Ouest africain (Ethiopie c. Afrique du Sud ;

Libéria c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 567.
   22 Ibid., p. 328.



                                                                                     230

          armes nucléaires et désarmement (op. diss. robinson)                           779

     feste » du demandeur (Violations alléguées de droits souverains et d’es-
     paces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie),
     exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 32, par. 73 ;
     Application de la convention internationale sur l’élimination de toutes
     les formes de discrimination raciale (Géorgie c. Fédération de Russie),
     exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 99, par. 61,
     p. 109-110, par. 87, p. 117, par. 104). »
   24. Le premier point à relever à propos de ce paragraphe est que, sans
nécessité aucune, il nous force à nous aventurer dans le bourbier juridique
que constitue l’appréciation de l’état d’esprit dans lequel agit un Etat. Il
semble que le poids accordé à la connaissance que peut avoir le défendeur
de la position de l’Etat demandeur introduit par la bande une condition
de l’existence d’un diﬀérend que la Cour avait précédemment rejetée 23, à
savoir l’obligation qu’aurait le demandeur d’informer l’autre Etat de sa
prétention.
   25. Aﬃrmer que, pour qu’il existe un diﬀérend, il doit être démontré
que le défendeur avait connaissance de ce que ses vues se heurtaient à
l’opposition manifeste du demandeur procède d’une interprétation erro-
née de la méthode précédemment suivie par la Cour, telle qu’elle ressort
de sa jurisprudence. Pour établir que les vues des parties sont nettement
opposées, il suﬃt en eﬀet à la Cour d’examiner les positions de ces der-
nières sur la question en cause telles qu’elles sont révélées objectivement
par les éléments de preuve qui ont été versés au dossier, sans chercher à
savoir si l’une avait connaissance de la position de l’autre. Il est certes
tout à fait possible de procéder à une appréciation objective d’un facteur
subjectif ; cependant, en la présente aﬀaire, se pose la question de savoir
si la prise en considération d’un tel élément subjectif est juridiquement
fondée.
   26. Au paragraphe 38, la majorité, pour étayer sa position, invoque
deux aﬀaires : Violations alléguées de droits souverains et d’espaces mari-
times dans la mer des Caraïbes (Nicaragua c. Colombie) et Application de
la convention internationale sur l’élimination de toutes les formes de discri-
mination raciale (Géorgie c. Fédération de Russie). Au paragraphe 73 de
l’arrêt en l’aﬀaire des Violations alléguées, que la majorité a cité, la Cour
   23 Voir le paragraphe 35 de l’arrêt. En l’aﬀaire des Violations alléguées de droits souve-

rains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 32, par. 72, la Cour a dit ce qui suit :
         « S’agissant de l’argument de la Colombie selon lequel le Nicaragua ne s’est, par
     la voie diplomatique, plaint auprès d’elle de violations que longtemps après avoir
     déposé sa requête, la Cour estime que, si la protestation diplomatique oﬃcielle peut
     constituer un moyen important pour une partie de porter à l’attention de l’autre une
     prétention, pareille protestation oﬃcielle n’est pas une condition nécessaire. Comme
     elle l’a aﬃrmé dans l’aﬀaire relative à l’Application de la convention internationale sur
     l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération de
     Russie), la Cour, lorsqu’elle détermine s’il existe ou non un diﬀérend, s’attache au
     « fond, et non [à la] forme » (exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
     p. 84, par. 30). »

                                                                                         231

          armes nucléaires et désarmement (op. diss. robinson)                        780

répondait à l’argument de la Colombie selon lequel le Nicaragua « ne lui
avait [pas] indiqué, sous quelque forme que ce fût, qu’elle violait … » 24 ses
obligations internationales envers lui, et n’avait jamais élevé de protesta-
tion avant de lui adresser une note diplomatique postérieurement au
dépôt de sa requête. Dans ce paragraphe, la Cour a noté ce qui suit :
     « même si ce n’est que le 13 septembre 2014 — soit près de dix mois
     après le dépôt de la requête — que le Nicaragua a envoyé à la Colom-
     bie une note diplomatique oﬃcielle pour protester contre les violations
     de ses droits maritimes auxquelles celle-ci se serait livrée en mer, les
     éléments de preuve indiquent clairement, dans les circonstances
     propres à l’aﬀaire, que, à la date de ce dépôt, la Colombie savait que
     la promulgation du décret 1946 et son comportement dans les espaces
     maritimes que la Cour avait reconnus au Nicaragua dans son arrêt de
     2012 se heurtaient à l’opposition manifeste du Nicaragua. Compte
     tenu des déclarations publiques faites par les plus hauts représentants
     des Parties, telles que celles qui sont mentionnées au paragraphe 69, la
     Colombie n’aurait pu se méprendre sur la position du Nicaragua
     quant à leurs divergences. » (C.I.J. Recueil 2016 (I), p. 32-33, par. 73.)
   27. Ce que la Cour a dit là montre qu’elle a appliqué un critère objectif
pour établir l’existence d’un diﬀérend, sans s’arrêter à la question du res-
pect des formes. Elle a examiné les éléments de preuve avancés par les
parties, dont des déclarations et des comportements, pour conclure que
leurs positions étaient manifestement opposées. Loin de faire de la connais-
sance préalable, de la part du défendeur, de la position du demandeur un
critère de l’existence d’un diﬀérend, les références à ce que savait et com-
prenait la Colombie sont de simples constatations de faits et, dans les cir-
constances propres à l’aﬀaire, confortent la Cour dans sa conclusion. Rien
ne donne à penser que ces références puissent être l’expression de l’appli-
cation d’un critère juridique. Bien que la connaissance préalable de la posi-
tion du demandeur puisse donner plus de relief à l’opposition manifeste
qu’il y a lieu d’établir, la Cour ne la présente pas comme une condition
nécessaire de la constatation de cette opposition. De plus, elle souligne,
dans les paragraphes précédents, que la détermination de l’existence d’un
diﬀérend repose sur des considérations de fond plutôt que de forme 25.
   28. Les arguments que la majorité tire de l’aﬀaire relative à l’Applica-
tion de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale sont tout aussi peu satisfaisants que ceux qu’elle tire
de l’aﬀaire des Violations alléguées. En l’aﬀaire relative à l’Application de
la convention, le but premier de l’examen par la Cour des documents et
des échanges présentés par le demandeur comme preuves de l’existence
d’un diﬀérend était d’établir si, au vu des points soulevés dans les excep-

   24 Violations alléguées de droits souverains et d’espaces maritimes dans la mer des

Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 28, par. 55 et suiv.
   25 Ibid., par. 50 et 72.



                                                                                      232

          armes nucléaires et désarmement (op. diss. robinson)                        781

tions préliminaires, les documents s’adressaient bien à la Russie et, dans
l’aﬃrmative, s’ils portaient sur l’application ou l’interprétation de la
convention internationale sur l’élimination de toutes les formes de discri-
mination raciale (CIEDR). Dans bien des cas, la Cour a constaté que les
documents ne s’adressaient pas à la Russie et que, de toute manière, ils ne
révélaient pas un diﬀérend concernant l’application ou l’interprétation de
la convention au sens de son article 22.
   29. Il me paraît utile de relever d’abord que des circonstances particu-
lières se présentaient à la Cour en l’aﬀaire relative à l’Application de la
CIEDR. La Cour a retenu la deuxième exception préliminaire soulevée
par la Russie parce qu’elle avait constaté que la Géorgie, avant d’intro-
duire une instance en invoquant l’article 22 de la convention, aurait dû
remplir certaines conditions de négociation et de procédure expressément
stipulées dans la CIEDR. Au regard des circonstances de la présente
aﬀaire, cette décision n’a guère valeur de précédent.
   30. En tout état de cause, les passages auxquels la majorité a fait réfé-
rence ne viennent pas étayer sa conclusion, selon laquelle la Cour, en l’af-
faire relative à l’Application de la CIEDR, aurait fait de la connaissance
préalable de la position du demandeur une condition nécessaire de la consta-
tation de l’existence d’un diﬀérend. Etant donné ce qu’avait dit la Cour
quant à la prudence avec laquelle il convenait de mesurer le poids de l’ana-
lyse exposée à la section II 4) de son arrêt, on ne voit pas bien en quoi une
référence aux constatations énoncées au paragraphe 61 de l’arrêt vient
conforter la position de la majorité. La section II 4) est en eﬀet consacrée à
des documents et des déclarations antérieurs à l’entrée en vigueur de la
CIEDR entre les parties le 2 juillet 1999. La Cour a pris soin d’expliquer, au
paragraphe 50, qu’elle n’examinait les documents et déclarations datant de
cette période que parce que la Géorgie prétendait que son diﬀérend avec la
Fédération de Russie « exist[ait] depuis longtemps, [était] fondé et n’[était]
pas [une] invention récente ». La Cour a dit ensuite que ces documents et
déclarations « [pouvaient] aider à replacer dans leur contexte les documents
ou déclarations postérieurs à l’entrée en vigueur de la CIEDR entre les Par-
ties » 26. On voit mal comment quiconque pourrait s’appuyer sur un dictum
énoncé dans cette section de l’arrêt quant à la question de l’existence d’un
diﬀérend, étant donné que, pendant la période considérée, il n’avait pas pu
exister de diﬀérend entre les parties au sens de la CIEDR, et que la Cour a
expliqué dans quelles limites et dans quel contexte très précis elle procédait
à l’examen des documents et déclarations remontant à ladite période.
   31. Il est utile de noter qu’au paragraphe 61 de l’arrêt ﬁgure l’observa-
tion suivante : « Rien n’atteste que les autorités de la Fédération de Russie
aient eu connaissance de cette déclaration du Parlement géorgien visant
les « séparatistes » et contenant des allégations selon lesquelles des accords
qui ne pouvaient, à l’époque, inclure la CIEDR auraient été violés. » La

   26 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 94, par. 50.

                                                                                      233

          armes nucléaires et désarmement (op. diss. robinson)                        782

Cour devait entre autres se prononcer sur la validité de l’argumentation
de la Russie, qui soutenait qu’il n’y avait pas de diﬀérend entre elle et la
Géorgie, qu’elle n’avait agi qu’en qualité de facilitateur et que le véritable
diﬀérend opposait la Géorgie à l’Abkhazie et à l’Ossétie du Sud 27. La
référence au défaut de connaissance, de la part de la Russie, de l’existence
d’un diﬀérend devrait donc être également considérée à la lumière du fait
qu’une bonne partie des éléments de preuve avancés par la Géorgie
comme pertinents pour trancher la question de l’existence d’un diﬀérend
était en réalité des documents et déclarations s’adressant à d’autres par-
ties. La référence au défaut de connaissance, de la part de la Russie, de
l’existence d’un diﬀérend n’était autre qu’une constatation factuelle fai-
sant ressortir que la déclaration du Parlement géorgien ne s’adressait pas
à la Russie. Rien de ce que dit expressément ou implicitement le para-
graphe 61 ne peut donner à penser que la Cour ait voulu faire de la
connaissance ou de la conscience, de la part du défendeur, de l’opposition
manifeste de ses vues à celles du demandeur une condition nécessaire de
la détermination de l’existence d’un diﬀérend. La Cour a écarté la décla-
ration du Parlement géorgien au motif qu’elle n’avait aucune valeur juri-
dique aux ﬁns de la détermination de l’existence d’un diﬀérend.
   32. Au paragraphe 87 de son arrêt, la Cour a relevé que la Russie avait
eu connaissance d’une décision du Parlement géorgien concernant ses
opérations de maintien de la paix. Cependant, la Cour a énoncé cette
constatation sans chercher à la développer ni donner à entendre qu’il
s’agissait là d’un élément essentiel de la détermination de l’existence d’un
diﬀérend. De fait, elle en est venue à rejeter les documents comme n’ayant
aucune valeur juridique aux ﬁns de l’établissement de l’existence d’un dif-
férend. Une fois encore, l’analyse à laquelle a procédé la Cour doit être
considérée compte tenu de ce qu’il y avait désaccord entre les deux Etats
sur le point de savoir qui étaient les véritables parties au diﬀérend et, en
particulier, si les griefs de la Géorgie s’adressaient bien à la Russie. La
faiblesse du parti qu’a pris la majorité d’invoquer le paragraphe 87 de
l’arrêt en l’aﬀaire relative à l’Application de la CIEDR pour étayer sa
position, selon laquelle la connaissance préalable serait une condition de
l’existence d’un diﬀérend, tient à ce que la Cour, dans ladite aﬀaire, n’a
rien dit explicitement de tel, et à ce que rien, dans le texte considéré, ne
permet au lecteur d’inférer pareille condition. En fait, la Cour s’est bornée
à énoncer une constatation de fait portant sur les circonstances dans les-
quelles les documents en question avaient été établis et utilisés, sans cher-
cher à développer plus avant son analyse. De plus, la majorité n’oﬀre
dans sa décision aucune explication montrant que le paragraphe 87 ferait
autorité pour valider la proposition selon laquelle la connaissance pré-
alable serait une condition nécessaire de l’existence d’un diﬀérend.


   27 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 87-88, par. 38.

                                                                                      234

          armes nucléaires et désarmement (op. diss. robinson)                       783

   33. Le paragraphe 104 de l’arrêt, où il est question d’un communiqué de
presse dont la Cour a relevé qu’il n’était pas certain qu’il ait été porté à la
connaissance de la Russie, est cité par la majorité comme preuve qu’il y a
des précédents dans lesquels la Cour a fait de la connaissance préalable
d’une divergence entre les parties une condition de la constatation de l’exis-
tence d’un diﬀérend. Cependant, dans ce même paragraphe, la Cour a indi-
qué clairement quelle importance il y avait lieu d’attacher à ce qu’elle disait
de la connaissance du communiqué. Ce qu’elle en disait était exprimé dans
des termes qui montrent qu’il ne s’agissait que de la simple constatation
d’un fait, constatation qui, expressément ou implicitement, n’ajoutait rien
aux éléments juridiques de la détermination de l’existence d’un diﬀérend.
Là encore, ce qu’a dit la Cour doit être considéré dans le contexte des faits
de la cause, qui pouvaient porter à douter que la Russie fût véritablement
partie au diﬀérend allégué, ou à se demander si ce diﬀérend portait bien sur
l’interprétation et l’application de la CIEDR. De toute façon, la Cour a
écarté le communiqué de presse parce qu’il n’avait à son avis aucune valeur
juridique aux ﬁns de la détermination de l’existence du diﬀérend.
   34. Les quatre citations de l’arrêt rendu en l’aﬀaire relative à l’Applica-
tion de la CIEDR et de celui qui a été rendu en l’aﬀaire des Violations
alléguées que la majorité a fait ﬁgurer au paragraphe 38 du présent arrêt
donnent inéluctablement à penser que, si la Cour avait vraiment voulu
faire de la connaissance préalable d’une divergence un critère de détermi-
nation de l’existence d’un diﬀérend, elle n’aurait pas manqué de consacrer
beaucoup plus de temps à exposer les fondements et à expliquer la logique
de sa démarche, notamment en explorant sa jurisprudence. Elle ne se
serait pas contentée, pour introduire un nouvel élément d’appréciation,
de la formulation oblique et opaque que j’ai évoquée.
   35. Les paragraphes de l’exposé de son raisonnement sur lesquels la
majorité s’est fondée pour faire de la connaissance préalable un critère de
l’existence d’un diﬀérend doivent être comparés aux passages pertinents des
autres arrêts dans lesquels elle a retenu un critère de « conscience » ou de
« connaissance », en tenant compte des précautions qu’elle a prises dans
chaque cas avant de le retenir. Ainsi, en l’aﬀaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Serbie-et-Monténégro), par exemple, la Cour a dit ce qui
suit :
        « Mais quelle que soit la réponse que l’on donne à cette question,
     il n’est pas douteux que le comportement d’un organe ou d’une per-
     sonne qui fournit aide ou assistance à l’auteur du crime de génocide
     ne peut être qualiﬁé de complicité dans le génocide que si, à tout le
     moins, cet organe ou cette personne agit en connaissance de cause,
     c’est-à-dire, notamment, connaît l’existence de l’intention spéciﬁque
     (dolus specialis) qui anime l’auteur principal. » 28
   28 Application de la convention pour la prévention et la répression du crime de géno-

cide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 218,
par. 421.

                                                                                     235

          armes nucléaires et désarmement (op. diss. robinson)                        784

S’il est vrai que, pour être qualiﬁé de complicité du crime de génocide, un
acte doit nécessairement avoir été accompli en connaissance de cause, il
n’en importe pas moins de relever le soin méticuleux et la volonté de
clarté qui caractérisent la manière dont la Cour, dans son arrêt, a établi
un critère de qualiﬁcation comportant un facteur de connaissance ou de
conscience.
   36. Qui plus est, si les trois passages de l’arrêt rendu en l’aﬀaire relative à
l’Application de la CIEDR ont été cités par la majorité dans l’intention d’ajou-
ter un élément aux critères de détermination de l’existence d’un diﬀérend, on
peut trouver étrange que ces mêmes passages ne soient pas cités aussi au
paragraphe 73 de l’arrêt en l’aﬀaire des Violations alléguées. D’autant plus
étrange que, dans la partie de ce même arrêt qui traite de la deuxième excep-
tion préliminaire soulevée par la Colombie, la Cour a cité cinq fois lesdits
passages, dont elle s’est autorisée pour avancer diverses autres propositions
concernant la détermination de l’existence d’un diﬀérend.
   37. En particulier, il importe de relever qu’à la section II (6) de l’arrêt
rendu en l’aﬀaire relative à l’Application de la CIEDR, où la Cour constate
que les éléments de preuve établissent l’existence d’un diﬀérend entre la
Russie et la Géorgie, il n’est pas question une seule fois de la connaissance
que la Russie pouvait avoir ou non de l’opposition de ses vues à celles de
la Géorgie. La Cour s’est contentée de conclure que les échanges entre les
deux Etats montraient qu’un diﬀérend les opposait quant à l’exécution
par la Russie de ses obligations au titre de la CIEDR. En fait, il ressort de
cette section de l’arrêt que la Cour continuait de s’intéresser avant tout à
la question de savoir quelles étaient véritablement les parties en litige et à
celle de savoir si le diﬀérend portait ou non sur l’interprétation et l’appli-
cation de la CIEDR 29. Il y a lieu de noter également que, dans les nom-
breux cas où la Cour a écarté les documents et échanges avancés comme
éléments de preuve parce qu’elle les jugeait dénués de valeur juridique,
elle l’a fait sans jamais invoquer le défaut de connaissance de la Russie, y
compris lorsqu’elle a écarté les documents cités aux paragraphes 61, 87 et
104 de son arrêt 30. Il en ressort que, dans les trois passages en question,
les références à la connaissance ou la conscience que la Russie pouvait
avoir ou non d’une divergence de vues étaient simplement circonstan-
cielles, tout comme l’est la référence analogue ﬁgurant au paragraphe 73
de l’arrêt rendu en l’aﬀaire des Violations alléguées. L’analyse des
quatre passages cités conduit inéluctablement à conclure que la majorité
n’a pas su distinguer le circonstanciel de l’essentiel.
   38. De fait, il est frappant de constater que, parmi les nombreux arrêts
qui, dans la jurisprudence, traitent des critères de l’existence d’un diﬀé-
rend, la majorité n’a pu en citer que deux pour étayer sa position, dont
l’un — celui relatif à l’Application de la CIEDR — n’a qu’une valeur limi-

   29 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 120, par. 113.
   30 Ibid., par. 62, 89 et 104.



                                                                                      236

         armes nucléaires et désarmement (op. diss. robinson)               785

tée en tant que précédent en raison des particularités de l’article 22 de la
convention, et l’autre — celui relatif aux Violations alléguées — a mani-
festement été mal interprété par la majorité ; il convient de noter aussi que
ces arrêts se rapportent à deux aﬀaires qui ont été réglées au cours des
six dernières années. Le choix de ces citations — qui renvoient à des arrêts
rendus en 2011 et 2016 — signiﬁe implicitement que la majorité s’est
rendu compte que la jurisprudence de la Cour antérieure à avril 2011 ne
venait pas étayer sa position. A l’appui de cette conclusion, il y a lieu de
rappeler que les passages cités par la majorité ne renvoient aucunement à
la jurisprudence plus ancienne de la Cour, parce qu’ils ne sont eux-mêmes
rien d’autre que des constations de faits.
   39. En l’aﬀaire relative à l’Application de la CIEDR, la Cour, il est
important de le relever, a conﬁrmé que la détermination de l’existence
d’un diﬀérend était une question de fond et non de forme (voir le para-
graphe 35 de l’arrêt). Cette conﬁrmation va dans le sens de la démarche
pragmatique et souple dont j’ai déjà traité à propos de la jurisprudence
antérieure à avril 2011. Il s’ensuit que la Cour s’est gardée d’adopter une
optique formaliste subordonnant la constatation de l’existence d’un diﬀé-
rend au respect de certaines formes, telles que la notiﬁcation par l’Etat
demandeur de son intention d’introduire une instance, l’émission d’une
protestation oﬃcielle par la voie diplomatique ou l’engagement de négo-
ciations (sauf lorsqu’une déclaration faite en vertu de la clause facultative
prévoit des obligations à cet égard) (voir le paragraphe 35 de l’arrêt), ou
encore des actes attestant l’existence de tel ou tel élément subjectif.
   40. De l’analyse de la jurisprudence à laquelle j’ai procédé plus haut, il
ressort clairement ce qui suit :
1. la jurisprudence de la Cour sur la question considérée s’est dévelop-
   pée de façon linéaire en ce sens que l’on y relève une insistance
   constante sur l’objectivité, la souplesse et la primauté du fond sur la
   forme ; l’existence d’un diﬀérend doit être déterminée objectivement
   par la Cour sur la foi des éléments de preuve dont elle est saisie ;
2. l’examen qui aboutit à cette détermination, auquel il doit être procédé
   empiriquement et pragmatiquement, doit être centré sur le point de
   savoir si les Etats concernés ont ou non manifesté qu’ils avaient des
   points de vue opposés ; autrement dit, il doit tendre à déterminer si
   les éléments de preuve révèlent des divergences de vues au sujet de
   l’exécution ou de l’inexécution d’une obligation internationale ;
3. l’opposition manifeste des points de vue que requiert la jurisprudence
   n’a pas à être formellement exprimée, par exemple dans une note diplo-
   matique. En outre, il n’est pas nécessaire que la divergence fasse l’objet
   d’une notiﬁcation suivie ou non d’une réponse. L’opposition des points
   de vue peut être attestée par un comportement et des éléments de preuve
   révélateurs de l’attitude des parties, et ce sont là les éléments sur lesquels
   doit porter l’examen auquel procède la Cour. Peu importe la manière
   dont un Etat avance ses prétentions. De plus, la jurisprudence établit
   que les conditions de la constatation de l’existence d’un diﬀérend n’ont

                                                                             237

          armes nucléaires et désarmement (op. diss. robinson)                          786

   pas été posées dans l’intention d’élever une barrière plus élevée à l’exer-
   cice par la Cour de sa compétence, conclusion qui cadre parfaitement
   avec le rôle de la Cour tel qu’il est décrit plus haut à la section II ;
4. considérée dans la perspective qui convient, la connaissance d’une
   divergence de vues peut donc venir conﬁrmer qu’il existe une oppo-
   sition manifeste des points de vue, mais pas, comme le laisse entendre
   le paragraphe 38 du présent arrêt, constituer une condition ou un
   facteur décisif de la détermination de l’existence d’un diﬀérend.


       V. La question de la date à laquelle doit être constatée
                      l’existence d’un différend

   41. L’arrêt soulève une autre question diﬃcile, celle de la date à
compter de laquelle il doit être établi qu’il existe un diﬀérend. Il y est dit
ce qui suit au paragraphe 39 : « [e]n principe, la date à laquelle doit être
appréciée l’existence d’un diﬀérend est celle du dépôt de la requête ». On
trouve des formules semblables, comprenant l’expression « en principe »,
dans les arrêts relatifs aux aﬀaires auxquelles renvoie le paragraphe. Or,
interprétée dans son sens ordinaire, une phrase qui commence par « en
principe » admet la possibilité de retenir une date autre que celle du dépôt
de la requête, ce qui signiﬁe que des éléments de preuve postérieurs à cette
date peuvent déterminer l’existence d’un diﬀérend au lieu de simplement
la conﬁrmer comme il est dit au paragraphe 42 de l’arrêt. Il s’ensuit que,
d’un bout à l’autre, l’analyse exposée aux paragraphes 39 et 40 néglige la
nuance et la latitude introduites par l’expression « en principe ».
   42. Admettre la possibilité que des éléments de preuve postérieurs au
dépôt de la requête déterminent l’existence d’un diﬀérend cadre tout à fait
avec la démarche souple et pragmatique qui ressort de la jurisprudence de
la Cour en la matière.
   43. Au paragraphe 39 sont citées, pour étayer l’aﬃrmation selon
laquelle, « [e]n principe, la date à laquelle doit être appréciée l’existence
d’un diﬀérend est celle du dépôt de la requête » l’aﬀaire relative aux Viola-
tions alléguées et celle relative à l’Application de la CIEDR. Les para-
graphes pertinents des arrêts rendus dans ces deux aﬀaires renvoient quant
à eux aux décisions prises par la Cour dans les aﬀaires relatives à des Ques-
tions d’interprétation et d’application de la convention de Montréal de 1971
résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni) 31 et à des Questions d’interprétation et d’application de la
convention de Montréal de 1971 résultant de l’incident aérien de Lockerbie
(Jamahiriya arabe libyenne c. Etats-Unis d’Amérique) 32. Dans les deux cas,
   31 Questions d’interprétation et d’application de la convention de Montréal de 1971 résul-

tant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), excep-
tions préliminaires, arrêt, C.I.J. Recueil 1998, p. 25-26, par. 43-45.
   32 Questions d’interprétation et d’application de la convention de Montréal de 1971 résul-

tant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amérique),
exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 130-131, par. 42-44.

                                                                                        238

           armes nucléaires et désarmement (op. diss. robinson)             787

les paragraphes cités commencent par la phrase suivante : « [l]a Libye
appelle en outre l’attention de la Cour sur le principe selon lequel « [l]a date
critique à retenir pour déterminer la recevabilité d’une requête est celle de
son dépôt » » (les italiques sont de moi), et indiquent que la Cour admet
cette position de la Libye. La Cour conclut ce qui suit : « [l]a date du
3 mars 1992 à laquelle la Libye a déposé sa requête est en eﬀet la seule date
pertinente aux ﬁns d’apprécier la recevabilité de celle-ci » 33. Il se peut que
la diﬃculté soulevée par l’emploi de l’expression « en principe » remonte à
la référence faite par la Libye au « principe » selon lequel, à son sens, la
date critique à retenir était celle du dépôt de la requête. Or, est-il besoin de
le préciser, invoquer un « principe » a un sens tout autre que nuancer une
aﬃrmation en employant l’expression « en principe ».
   44. Au paragraphe 50 de l’arrêt, la majorité a rejeté l’assertion des
Iles Marshall selon laquelle, dans des aﬀaires précédentes, la Cour avait
retenu comme preuves de l’existence d’un diﬀérend des déclarations faites
par les parties en cours d’instance. Pour parvenir à cette conclusion, elle
a examiné les trois aﬀaires citées par les Iles Marshall, à savoir : Certains
biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt,
C.I.J. Recueil 2005 ; Frontière terrestre et maritime entre le Cameroun et le
Nigéria (Cameroun c. Nigéria), exceptions préliminaires, arrêt, C.I.J.
Recueil 1998 ; Application de la convention pour la prévention et la répres-
sion du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions
préliminaires, arrêt, C.I.J. Recueil 1996 (II). Cependant, la majorité s’est
montrée trop catégorique dans son analyse et ne s’est pas prévalue de la
latitude que la Cour s’était accordée précédemment pour répondre à des
assertions semblables. Il ressort des arrêts rendus dans les trois aﬀaires
citées que la Cour, pour déterminer s’il existait ou non un diﬀérend, avait
accordé un poids important aux déclarations faites par les parties en
cours d’instance, parfois au point d’écarter tout autre élément de preuve.
   45. En l’aﬀaire relative à Certains biens, l’analyse à laquelle a procédé
la Cour indique qu’elle s’est fondée principalement sur les prises de posi-
tion des parties pour établir l’existence d’un diﬀérend. Au paragraphe 50
du présent arrêt, la majorité relève que, dans l’aﬀaire relative à Certains
biens, « les échanges bilatéraux qui avaient eu lieu entre les parties avant
la date du dépôt de la requête attestaient clairement l’existence d’un diﬀé-
rend ». Or, il y a lieu de relever que, dans cette aﬀaire, l’Allemagne avait
soulevé une exception d’incompétence fondée sur l’absence de diﬀérend,
que chacune des parties qualiﬁait diﬀéremment l’objet des griefs du
demandeur, et que la qualiﬁcation que préférait l’Allemagne donnait à
entendre qu’elle n’était pas partie au diﬀérend allégué et qu’aucun diﬀé-
rend ne l’opposait donc au Liechtenstein.
   46. Après avoir exposé les positions des parties, la Cour a dit ce qui
suit :
          « [L]a Cour relève en conséquence que, dans la présente instance,
       les griefs formulés en fait et en droit par le Liechtenstein contre
  33   Op. cit. supra note 32, p. 130, par. 43.

                                                                            239

           armes nucléaires et désarmement (op. diss. robinson)                           788

      l’Allemagne sont rejetés par cette dernière. Conformément à sa juris-
      prudence bien établie..., la Cour conclut que, « [d]u fait de ce
      rejet, il existe un diﬀérend d’ordre juridique » entre le Liechtenstein et
      l’Allemagne (Timor oriental (Portugal c. Australie), arrêt, C.I.J.
      Recueil 1995, p. 100, par. 22 ; Application de la convention pour la
      prévention et la répression du crime de génocide, exceptions prélimi-
      naires, arrêt, C.I.J. Recueil 1996 (II), p. 615, par. 29). » 34
La Cour a ajouté que les consultations et les échanges qui avaient eu lieu
avant le dépôt de la requête « confort[aient] » la constatation d’une oppo-
sition manifeste des points de vue des parties. Elle a donc considéré que
les allégations avancées par l’Allemagne au cours de la procédure étaient
le facteur déterminant de l’existence d’un diﬀérend, et n’a invoqué les
consultations et échanges antérieurs au dépôt de la requête qu’à titre de
preuves complémentaires.
   47. En l’aﬀaire de la Frontière terrestre et maritime, le Nigéria soute-
nait qu’il n’existait pas de diﬀérend l’opposant au Cameroun au sujet de
la délimitation de la frontière en tant que telle sur toute sa longueur et
que la demande de ce dernier tendant à la délimitation déﬁnitive de cette
frontière était donc irrecevable (plus précisément, le Nigéria aﬃrmait
qu’il n’existait pas de diﬀérend, sans préjudice de la question du titre sur
Darak et les îles avoisinantes du lac Tchad, ni de la question du titre sur
la presqu’île de Bakassi) 35. La Cour a conclu que les audiences avaient
révélé qu’il existait également un diﬀérend sur le tracé de la frontière à
hauteur du village de Tipsan 36.
   48. La Cour a relevé que le Nigéria n’avait pas indiqué s’il était ou non
d’accord avec la position du Cameroun sur le tracé de la frontière ou sur son
fondement juridique. Pour parvenir à cette conclusion, elle s’est appuyée en
particulier sur la réponse du Nigéria à une question posée par un membre de
la Cour. Elle a décidé que, bien que le Nigéria n’ait pas à avancer des argu-
ments se rapportant au fond, « elle ne saurait se refuser à examiner les conclu-
sions du Cameroun par le motif qu’il n’existerait pas de diﬀérend entre les
deux Etats » 37. Il est certes vrai que, comme il est relevé au paragraphe 50 du
présent arrêt, dans l’aﬀaire Cameroun c. Nigéria, la Cour s’intéressait à la
portée du diﬀérend (c’est-à-dire la mesure dans laquelle les parties avaient
des positions divergentes sur le tracé de la frontière) 38, mais elle n’en a pas
moins examiné les conclusions des parties et leurs positions respectives, pour
conclure que le Nigéria n’avait pas signiﬁé son accord avec le Cameroun, et
qu’elle ne pouvait donc pas retenir l’exception qu’il avait soulevée.
   34 Certains biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J.

Recueil 2005, p. 19, par. 25.
   35 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),

exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 313-314, 316.
   36 Ibid., p. 313, par. 85.
   37 Ibid., p. 317, par. 93.
   38 L’examen par la Cour du dossier montrait qu’il existait un diﬀérend « à tout le moins

en ce qui concern[ait] les bases juridiques de la frontière ». La Cour a estimé qu’elle n’était
pas en mesure de déterminer « l’étendue exacte [du diﬀérend] » ; ibid.

                                                                                          240

          armes nucléaires et désarmement (op. diss. robinson)                          789

   49. L’aﬀaire relative à l’Application de la convention pour la prévention et
la répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie) est
peut-être celle qui étaye le mieux la position adoptée par les Iles Marshall,
parce que les seuls éléments de preuve sur lesquels la Cour s’y est appuyée
pour déterminer s’il existait un diﬀérend étaient les dénégations opposées
par le défendeur aux allégations de la Bosnie-Herzégovine en cours d’ins-
tance : « du fait du rejet, par la Yougoslavie [(Serbie-et-Monténégro)], des
griefs formulés à son encontre par la Bosnie-Herzégovine, « il existe un dif-
férend d’ordre juridique » entre elles (Timor oriental (Portugal c. Australie),
C.I.J. Recueil 1995, p. 100, par. 22) » 39. Cependant, la tentative faite par la
majorité pour singulariser cette décision est loin d’être convaincante.
   50. La manière dont la Cour a traité cette question est moins déﬁnitive
et intransigeante que la majorité ne voudrait le faire croire. La Cour s’est
ménagé une certaine latitude aﬁn de pouvoir accorder un poids notable
aux déclarations faites en cours d’instance, en particulier aux dénégations
par le défendeur des griefs du demandeur, et ce, non seulement pour
conﬁrmer, mais pour établir l’existence d’un diﬀérend.
   51. Je relève que la majorité a avancé la thèse suivante : « Si la Cour
était compétente à l’égard de diﬀérends résultant d’échanges qui ont eu
lieu au cours de la procédure devant elle, le défendeur se trouverait privé
de la possibilité de réagir, avant l’introduction de l’instance, à la réclama-
tion visant son comportement. » 40 Cette thèse semble n’être rien d’autre
qu’un signe de l’attachement doctrinal de la majorité au critère de la
connaissance préalable. Elle s’écarte de la jurisprudence de la Cour selon
laquelle la notiﬁcation préalable d’un diﬀérend n’est pas une condition
nécessaire de la constatation de son existence. La possibilité oﬀerte au
défendeur de réagir est une question touchant le respect de formes procé-
durales plutôt qu’un élément des critères de détermination de l’existence
du diﬀérend. Si un Etat défendeur se trouve dans l’embarras parce qu’il
n’a eu connaissance des griefs portés contre lui qu’à la suite de l’introduc-
tion de l’instance, il appartient à la Cour de remédier à cette diﬃculté par
les moyens que lui oﬀrent les règles de procédure.


        VI. Le principe de la bonne administration de la justice

   52. J’ai une autre raison de ne pas être d’accord avec la décision de la
majorité, à savoir qu’elle va à l’encontre du principe de la bonne adminis-
tration de la justice, sur l’importance duquel la Cour a maintes fois insisté.
Dans l’aﬀaire des Concessions Mavrommatis, par exemple, la CPJI a dit
ce qui suit :
       « Même si la base de l’introduction d’instance était défectueuse
     pour la raison mentionnée, ce ne serait pas une raison suﬃsante pour
   39 Application de la convention pour la prévention et la répression du crime de

génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil
1996 (II), p. 614-615, par. 29.
   40 Paragraphe 40 de l’arrêt.



                                                                                        241

            armes nucléaires et désarmement (op. diss. robinson)                         790

        débouter le demandeur de sa requête. La Cour, exerçant une juridic-
        tion internationale, n’est pas tenue d’attacher à des considérations de
        forme la même importance qu’elles pourraient avoir dans le droit
        interne. Dans ces conditions, même si l’introduction avait été préma-
        turée, parce que le Traité de Lausanne n’était pas encore ratiﬁé, ce fait
        aurait été couvert par le dépôt ultérieur des ratiﬁcations requises. » 41
   53. Ce dictum va dans le sens du rejet du formalisme dans la détermi-
nation des conditions d’accès à la justice internationale, thème récurrent
de la présente opinion. Il pose un principe qui procède du souci d’écono-
mie de procédure, et donc du souci de la bonne administration de la jus-
tice. En l’aﬀaire relative à la Haute-Silésie, la CPJI, pour déterminer s’il y
avait « une divergence de vues » entre les parties au sens de l’article 23 de
la convention de Genève (la convention de 1922 entre l’Allemagne et la
Pologne relative à la Haute-Silésie), a retenu ce qui suit :
           « Même si la nécessité d’une contestation formelle ressortait de
        l’article 23, cette condition pourrait être à tout moment remplie par
        un acte unilatéral de la Partie demanderesse. La Cour ne pourrait
        s’arrêter à un défaut de forme qu’il dépendrait de la seule Partie inté-
        ressée de faire disparaître. » 42
   54. Le principe a également été cité par la Cour actuelle en l’aﬀaire des
Activités militaires et paramilitaires, pour étayer son refus de rejeter la
demande du Nicaragua alors que celui-ci pouvait remédier unilatérale-
ment à un défaut (consistant à ne pas avoir expressément invoqué un
traité au cours de négociations) et ensuite engager une nouvelle procé-
dure 43. Et la Cour d’ajouter :
           « Il n’y aurait aucun sens à obliger maintenant le Nicaragua à
        entamer une nouvelle procédure sur la base du traité — ce qu’il
        aurait pleinement le droit de faire. Pour citer la Cour permanente :
        « La Cour ne pourrait s’arrêter à un défaut de forme qu’il dépendrait
        de la seule Partie intéressée de faire disparaître. » (Certains intérêts
        allemands en Haute-Silésie polonaise, compétence, arrêt n 6, 1925,
        C.P.J.I. série A no 6, p. 14.) »
  55. De plus, en l’aﬀaire Croatie c. Serbie, la Cour, après avoir cité le
passage de l’arrêt rendu en l’aﬀaire des Concessions Mavrommatis, a
poursuivi en ces termes :
           « En eﬀet, ce qui importe, c’est que, au plus tard à la date à laquelle
        la Cour statue sur sa compétence, le demandeur soit en droit, s’il le
   41   Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34.
    42 Certains intérêts allemands en Haute-Silésie polonaise, compétence, arrêt no 6, 1925,

C.P.J.I. série A no 6, p. 14.
    43 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua

c. Etats-Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 427-429,
par. 81-83.

                                                                                         242

          armes nucléaires et désarmement (op. diss. robinson)                          791

     souhaite, d’introduire une nouvelle instance dans le cadre de laquelle
     la condition qui faisait initialement défaut serait remplie. En pareil
     cas, cela ne servirait pas l’intérêt d’une bonne administration de la
     justice d’obliger le demandeur à recommencer la procédure — ou à
     en commencer une nouvelle — et il est préférable, sauf circonstances
     spéciales, de constater que la condition est désormais remplie. » 44
La Cour s’est ainsi prononcée contre une démarche conduisant, pour
reprendre ses termes, à « la multiplication inutile des procédures » 45, ou à
ce que le juge Crawford, dans l’exposé de son opinion dissidente joint
au présent arrêt, appelle « la circularité de la procédure » 46. L’une des
conséquences perverses de l’arrêt voté par la majorité est que, vu le motif
du rejet de leur demande, les Iles Marshall pourraient fort bien, en théo-
rie, déposé une nouvelle requête contre le Pakistan. Toute exception
fondée sur le défaut de connaissance, de la part du défendeur, de l’« oppo-
sition » du demandeur à son point de vue ne pourrait alors qu’être rejetée,
la condition qui « faisait initialement défaut » étant désormais remplie.
Le formalisme que dénote la décision de la majorité va à l’encontre
des dicta précédemment énoncés en la matière, ainsi que de l’économie
de procédure et du principe de la bonne administration de la justice.


                                     VII. Les faits

   56. Les Iles Marshall soutenaient que le Pakistan était lié par une obliga-
tion de droit international coutumier de poursuivre de bonne foi et de mener
à terme des négociations conduisant au désarmement nucléaire dans tous ses
aspects, eﬀectué sous un contrôle international strict et eﬃcace, et que par
son comportement, en particulier en ce qu’il a consisté à renforcer quantita-
tivement et qualitativement son arsenal nucléaire, il avait manqué à cette
obligation 47. Le Pakistan réfutait quant à lui les allégations des Iles Marshall.
   57. Le Pakistan soutenait qu’il avait constamment suivi une politique
de « désarmement général, complet et vériﬁable, réalisé sous les auspices
d’enceintes multilatérales idoines, sur la base des principes d’universalité
et de non-discrimination et dans le cadre d’un régime de contrôle interna-
tional eﬃcace » 48. D’un point de vue objectif, les éléments de preuve sou-

   44 Application de la convention pour la prévention et la répression du crime de génocide

(Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 441, par. 85.
   45 Ibid., p. 443, par. 89.
   46 Voir l’exposé de l’opinion dissidente du juge Crawford joint à l’arrêt en la présente

aﬀaire, par. 8.
   47 Par exemple, CR 2016/2, p. 13, par. 17 (deBrum).
   48 Contre-mémoire du Pakistan (CMP), p. 8, par. 2.2. Par exemple, le Pakistan souligne

qu’il a toujours voté, entre 1997 et 2015, en faveur des projets de résolution concernant la
« Suite donnée à l’avis consultatif de la Cour internationale de Justice sur la Licéité de la
menace ou de l’emploi d’armes nucléaires » lors des séances de l’Assemblée générale consa-
crées à cette question. Voir aussi CMP, p. 8, par. 2.4.

                                                                                        243

            armes nucléaires et désarmement (op. diss. robinson)                          792

mis à la Cour ne montraient pas qu’il y avait opposition manifeste des
points de vue des Parties sur la conception des négociations.
   58. Cependant, les Parties avaient des positions bien tranchées au sujet
de l’accroissement de l’arsenal nucléaire du Pakistan. Les Iles Marshall
avançaient une série d’éléments de preuve qui, selon elles, montraient que
le Pakistan s’employait « à accroître et à améliorer ses forces nucléaires » 49,
ce qui constituait, toujours selon elles, un manquement du défendeur à
son obligation de droit international coutumier de poursuivre de bonne
foi et de mener à terme des négociations conduisant au désarmement
nucléaire 50. A l’appui de leur argumentation, les Iles Marshall citaient
plusieurs facteurs, comme, le fait que l’arsenal du Pakistan soit passé,
selon les estimations, de 2 ogives nucléaires en 1998 à environ 100 à
120 ogives en 2013 51.
   59. Le Pakistan, quant à lui, soutenait que, contrairement à ce que pré-
tendaient les Iles Marshall, il n’était pas lié par une obligation de droit
international coutumier, et que, en tout état de cause, les mesures qu’il
avait prises au sujet de son arsenal nucléaire n’étaient contraires à aucune
obligation de droit international coutumier : « Le Pakistan soutient que
les demandes formulées contre lui par la République des Iles Marshall
sont manifestement dépourvues de tout fondement. » 52
   60. L’appréciation des allégations des Iles Marshall relève certes du
fond. Cependant, ces allégations, leur rejet par le Pakistan et le compor-
tement de ce dernier suﬃsent à montrer qu’un diﬀérend opposait les deux
Etats. L’élément essentiel de l’obligation en cause est qu’elle impose aux
Etats de poursuivre de bonne foi des négociations.


   49 Requête des Iles Marshall (RIM), p. 20, par. 53.
   50 Le 26 septembre 2013, lors de la réunion de haut niveau de l’Assemblée générale des
Nations Unies sur le désarmement nucléaire, le représentant des Iles Marshall a instam-
ment prié « toutes les puissances nucléaires à intensiﬁer leurs eﬀorts pour faire face à leurs
responsabilités à l’égard d’un désarmement eﬀectif et sûr ». Lors de la deuxième confé-
rence sur l’impact humanitaire des armes nucléaires, tenue à Nayarit, au Mexique, les 13
et 14 février 2014, à laquelle le Pakistan était représenté, la délégation des Iles Marshall a
déclaré ce qui suit :
           « [L]es Iles Marshall sont convaincues que des négociations multilatérales visant
        à créer et à maintenir un monde dépourvu d’armes nucléaires auraient dû être enga-
        gées depuis longtemps. Nous estimons en eﬀet que les Etats possédant un arsenal
        nucléaire ne respectent pas leurs obligations à cet égard. L’obligation d’œuvrer au
        désarmement nucléaire qui incombe à chaque Etat en vertu de l’article VI du traité
        de non-prolifération nucléaire et du droit international coutumier impose l’ouverture
        immédiate de telles négociations et leur aboutissement. » (Mémoire des Iles Marshall
        (MIM), p. 19, par. 45.)
   51 RIM, par. 22. Voir aussi par. 27, où les Iles Marshall citent le physicien et analyste

de l’université de Princeton, membre de l’International Panel on Fissile Materials [groupe
international d’étude sur les matières ﬁssiles], qui aﬃrme que le Pakistan « a rapidement
développé et enrichi son arsenal nucléaire ». Voir aussi, entre autres, les éléments de preuves
exposés à la section II de la RIM.
   52 CMP, p. 14, par. 4.1.



                                                                                          244

          armes nucléaires et désarmement (op. diss. robinson)                        793

                                 VIII. Conclusion

   61. La décision prise en l’espèce par la majorité est une aberration patente
et s’écarte fâcheusement de la position à laquelle la Cour s’est longtemps
tenue pour établir l’existence d’un diﬀérend. Comme toute autre branche du
droit, le droit international n’est certes pas immuable, et certains des grands
changements du cours de l’histoire n’auraient pas été possibles si le droit
était statique. Cependant, lorsque l’application du droit existant peut servir
les intérêts de la communauté internationale tout entière, s’en écarter radica-
lement ne saurait se justiﬁer que si des raisons impérieuses le commandent,
comme la Cour l’a d’ailleurs elle-même conﬁrmé :
        « Pour autant que les décisions en question contiennent des conclu-
     sions de droit, la Cour en tiendra compte, comme elle le fait habituel-
     lement de sa jurisprudence ; autrement dit, quoique ces décisions ne
     s’imposent pas à la Cour, celle-ci ne s’écartera pas de sa jurispru-
     dence établie, sauf si elle estime avoir pour cela des raisons très
     particulières. » 53
   62. La majorité n’a nullement avancé de telles raisons. La position
adoptée aujourd’hui par la Cour crée sans nécessité une entrave supplé-
mentaire à l’examen au fond des demandes portées devant elle. La Cour
a ainsi restreint le rôle qu’elle peut jouer en tant qu’organe permanent
ayant pour mission de régler paciﬁquement des diﬀérends et, partant,
d’apporter une importante contribution au maintien de la paix et de la
sécurité internationales. L’objet de l’aﬀaire dont la Cour s’est aujourd’hui
dessaisie ne peut que mettre en relief la justesse de cette constatation.
   63. A la lumière des considérations exposées aux sections I et II de la
présente opinion, on ne peut s’empêcher de penser que, en rendant le pré-
sent arrêt, la Cour vient d’écrire l’avant-propos d’un ouvrage annonçant
qu’elle n’est plus à la hauteur du rôle qui lui a été assigné dans le règle-
ment paciﬁque des diﬀérends lorsque sont en jeu des questions cruciales
et diﬃciles telles que le désarmement nucléaire.

                                                      (Signé) Patrick Robinson.




  53 Application de la convention pour la prévention et la répression du crime de génocide

(Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 428, par. 53.


                                                                                      245

